                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JALIL COOPER,                                                 :
                                                              :                 CIVIL ACTION
                          Plaintiff,                          :                 No. 16-4235
                                                              :
                          v.                                  :
                                                              :
M. QUIGLEY, et al.,                                           :
                                                              :
                          Defendants.                         :


McHUGH, J.                                                                                      March 16, 2020

                                       MEMORANDUM OPINION

        This is a civil rights action brought by Jailil Cooper, a prisoner in state custody who

alleged that he was the victim of excessive force, denial of medical care, and state law assault

and battery. ECF 52. The case was tried to verdict, and the jury found against Mr. Cooper on all

his claims. Now proceeding pro se, Cooper moves for posttrial relief, alleging a number of

errors in the conduct of the trial. 1 For the reasons that follow, his motion will be denied.

        1. Failure to charge jury on spoliation of evidence. Plaintiff first contends that the Court

committed error in its instructions on spoliation of evidence. ECF 103, at 5. As an initial matter,

it bears mention that the jury was instructed on the doctrine of spoliation, just not in the way that

Plaintiff would have preferred. The record showed that surveillance cameras existed in various

locations in the correctional facility where Mr. Cooper alleged he was assaulted. The

Philadelphia Prison System had a policy requiring that videotape be preserved in connection with



1
  Two attorneys from the firm of Cozen & O’Connor—Rachel Ward and Lawrence Walker—provided pro bono
representation of Mr. Cooper through verdict, with Ms. Ward taking the lead at trial. The Court deeply appreciates
their zealous representation of Mr. Cooper.
any incident alleging excessive force, with 10 minutes of video to be preserved before the

incident, the incident itself, followed by preservation of an additional 10 minutes after the

incident. ECF 73, at 1.

       Here, the City produced an 11-minute clip of video from one of the locations where Mr.

Cooper says he was assaulted. In simple mathematical terms, because the clip was less than 20

minutes long (10 minutes of video on either side of an incident), the City violated the literal

terms of its policy with respect to preservation of evidence. However, testimony at trial

demonstrating that the “policy” was more of a “guideline,” and was not strictly followed in every

instance. For example, a supervisory officer testified that if an area of the institution was vacant

before an incident occurred, the officers harvesting the video might not preserve video footage

that would show just an empty hallway.

       The jury was instructed that if it concluded the City had breached its internal policies

with respect to the preservation of evidence, it could, but was not required to, draw an inference

that any evidence not preserved “would have been helpful to the plaintiff or detrimental to the

defense.” Transcript of Jury Charge at 8, Cooper v. Quigley, No. 16-4235 (Jan. 29, 2020) (on

file with the Court). I am confident that this instruction constituted a reasonable exercise of my

discretion based on the record in the case, and Mr. Cooper’s counsel was able to argue the

spoliation inference issue to the jury in closing.

       Mr. Cooper further alleged that he suffered other physical attacks by correctional officers

in other areas of the prison. The parties disputed when Plaintiff first alleged such attacks. The

incident for which video was preserved occurred on December 12, 2015, and there was

documentary evidence in the record that Mr. Cooper complained of that alleged assault shortly

thereafter. With respect to the other alleged assaults, according to the defense, Mr. Cooper did



                                                     2
not raise them until he filed grievances in late April 2016 in advance of filing the civil action. At

the pretrial conference where the issue of spoliation was addressed as part of the discussion

concerning motions in limine, the City credibly established that the surveillance camera system

ran on 30-day loops, and no video could be harvested for preservation more than 30 days after

any alleged incident. Based upon that showing by the defense, which could not seriously be

challenged by counsel for Plaintiff, I concluded that any further inference of spoliation was

dependent upon when the jury found Mr. Cooper to have first alleged the additional assaults.

Accordingly, the jury was instructed that it could also draw a negative inference against

defendants for failure to preserve evidence if it first found that Mr. Cooper “did in fact tell prison

officials these incidents happened in other areas of the prison close in time to the events.” Id. at

8. Once again, I am confident that this was a reasonable exercise of discretion based upon the

record in the case.

       2. Failure to allow certain cross-examination of defense witness. Next, Mr. Cooper

argues that the Court committed error when it limited cross-examination of one of the

correctional officers accused of assaulting him. Specifically, when Correctional Officer Butler

was testifying, counsel for Plaintiff sought leave to cross-examine him with deposition testimony

he had given in another civil rights case. In the other case, when Officer Butler was questioned

as to whether he had been named in any other lawsuit, he acknowledged Mr. Cooper’s case, but

further testified that it had been dismissed as frivolous. I declined to allow such cross-

examination for a variety of reasons. For one, Officer Butler is a line officer without any

supervisory responsibility, and one of seven defendants in this case, which also included a

lieutenant and a sergeant. Moreover, Mr. Cooper’s case was pending for three-and-a-half years

before it proceeded to trial, and the degree to which counsel from the City Solicitor’s office



                                                  3
briefed individual defendants as to its ongoing status is unclear. Finally, although the answer

was incorrect and given under oath, I did not see how such a discrepancy had material bearing on

any issue in the case. I therefore prohibited the questioning as tangential and potentially

confusing. I am not persuaded that the ruling constituted an abuse of discretion, and in any event

a new trial would not be warranted based only upon such a ruling.

         3. Failure to prevent disclosure of Mr. Cooper’s criminal record. Next, Plaintiff argues

that his criminal record was improperly brought to the attention of the jury during cross-

examination. This argument lacks merit. Mr. Cooper is serving a life sentence for murder.

Under Rule 609(a)(1)(A) of the Federal Rules of Evidence, Defendants had an absolute right to

impeach him with his felony record. Notably, counsel for Defendants agreed before trial not to

mention the nature of his conviction before the jury and kept that commitment at trial. The

passing mention of Mr. Cooper’s felony record during cross-examination was entirely proper.

         4. Failure to strike portion of Defendants’ closing argument. The final error alleged by

Mr. Cooper concerns an argument made by defense counsel during closing statements.

Specifically, counsel for the defense commented upon the fact that when plaintiff’s counsel

closed to the jury, she did not cite Mr. Cooper’s testimony, but rather to other evidence in the

record in asking the jury to rule in favor of her client. After defense counsel concluded,

Plaintiff’s counsel asked for a sidebar. 2 Counsel objected that this type of argument constituted

reverse “vouching,” and improperly brought counsel’s personal beliefs about credibility to the

attention of the jury.



2
  At trial, the defense argued that Plaintiff’s counsel waived any objection by waiting until after the defense closing
had concluded before raising the issue. I declined to find waiver, because one of the protocols followed by
experienced trial lawyer’s is to reserve such objections until an opponent’s closing statement is concluded simply as
a matter of professional courtesy.



                                                           4
       Although I agreed that there was some merit to the objection, I was persuaded that any

misstep by defense counsel was not flagrant. To remedy any possible prejudice, rather than

explicitly criticize defense counsel before the jury, I incorporated into the Court’s charge

language meant to neutralize any effect from the argument. In commenting on what may

properly be considered as evidence, the jury was instructed: “What [evidence] does not include

are the arguments of the lawyers or the objections, [or] their opening statements. Lawyers will

joust sometimes back and forth about tactics. You’ll notice a sleight of hand here, a tactic there.

That’s just what lawyers do. Right? That’s their role. But that’s not evidence.” Id. at 28. I

noted that juries “don’t decide the case based on lawyers’ tactics,” but with what they “conclude

the facts are by a preponderance of the evidence.” Id.

       Later in the charge, the jury was instructed to “take each witness as they come,” and to

“accept some, all, or none of what it is that the witness has to say.” Id. at 32. They also were

instructed that “[t]he only thing that matters is what you believe, members of the jury,” and that

“[m]y belief, counsel’s belief, is not relevant to the case.” Id. I closed by noting that “[w]hat

matters is what you conclude from the testimony that you have heard.” Id.

       Furthermore, any error during the trial was harmless because the inconsistency between

Plaintiff’s allegations and the record in the case was vast, fatally undermining the credibility of

Plaintiff’s case. The events giving rise to this case began with Plaintiff admittedly attacking

another inmate because Plaintiff objected to being placed in the same cell as that inmate because

he feared the inmate would sexually assault him. That assault explained why Mr. Cooper was

the focus of the correctional officers’ attention. Mr. Cooper alleged that he was then the victim

of brutal and sustained assaults at the hands of several correctional officers. The video that was

preserved by the City was presented to the jury and recorded events immediately after one of the



                                                  5
alleged assaults. But the videotape did not reveal any assault, and Plaintiff can be observed

standing unassisted and calmly interacting with the correctional officers who had purportedly

just attacked him in brutal fashion, behavior inconsistent with Plaintiff’s allegations of assault.

The assaults described by Mr. Cooper would necessarily have resulted in marks and bruises.

Yet, a photograph of Plaintiff taken as part of standard procedure before he was placed in

administrative segregation, and shortly after he was allegedly assaulted, does not demonstrate

any injury, let alone injuries consistent with a sustained physical attack. Two nurses employed

by independent contractors providing medical services to the prison examined Plaintiff at

different times and documented no injuries. Moreover, because Plaintiff admitted resisting

officers’ orders at various points, prison rules allowed the correctional officers to use pepper

spray, yet the officers declined to deploy it. All the correctional officers who testified presented

in a calm and credible manner and explained in a rational way their actions at each step of their

interaction with Mr. Cooper, including what was depicted in the video seen by the jury. The City

provided a report reflecting that Mr. Cooper refused an opportunity by Lt. Baldwin, a supervisor,

to document the specifics of the first assault he alleged.

       Counsel for Plaintiff showed admirable tactical judgment in trying to minimize damage

to the case caused by the mismatch between Plaintiff’s allegations and the available record.

They had only splinters of evidence from which to try to construct a case. But given the record

in this case, none of the purported errors would have resulted in a different outcome at trial.

       Plaintiff’s motion for posttrial relief therefore will be denied.



                                                      /s/ Gerald Austin McHugh
                                                      Gerald Austin McHugh
                                                      United States District Judge



                                                  6
